COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00279-CV


Prescription Health Network, LLC,          §   From the 442nd District Court
and William M. Blackshear Jr., M.D.
                                           §   of Denton County

v.                                         §   (2013-50459-367)

                                           §   April 20, 2017
Toby R. Adams, Lisa B. Adams, and
Adams Marketing Consulting, Inc.           §   Opinion by Justice Pittman

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Prescription Health Network, LLC, and

William M. Blackshear Jr., M.D. shall jointly and severally pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark Pittman